
	
		II
		111th CONGRESS
		1st Session
		S. 717
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2009
			Mr. Kennedy (for
			 himself, Mrs. Hutchison, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To modernize cancer research, increase access to
		  preventative cancer services, provide cancer treatment and survivorship
		  initiatives, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the 21st Century Cancer ALERT (Access
			 to Life-Saving Early detection, Research and Treatment)
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)One in 2 men and
			 one in 3 women are expected to develop cancer in their lifetimes.
				(2)Cancer is the
			 leading cause of death for people under the age of 85 and is expected to claim
			 more than 1,500 lives per day in 2008.
				(3)At least 30
			 percent of all cancer deaths and 87 percent of lung cancer deaths are
			 attributed to smoking.
				(4)The National
			 Institutes of Health estimates that in 2007 alone, the overall cost of cancer
			 to the United States was more than $219,000,000,000.
				(5)In recent
			 decades, the biomedical research enterprise has made considerable advances in
			 the knowledge required to understand, prevent, diagnose, and treat cancer;
			 however, it still takes 17 years, on average, to translate these discoveries
			 into viable treatment options.
				(6)While clinical
			 trials are vital to the discovery and implementation of new preventative,
			 diagnostic, and treatment options, only 3 to 5 percent of the more than
			 10,000,000 adults with cancer in the United States participate in cancer
			 clinical trials.
				(7)Where people
			 reside should not determine whether they live, yet women in rural areas are
			 less likely to obtain preventative cancer screenings than those residing in
			 urban areas.
				(8)Two-thirds of
			 childhood cancer survivors are likely to experience at least one late effect
			 from treatment and one-fourth are expected to experience a late effect that is
			 life threatening.
				(9)In 1971, there
			 were only 3,000,000 cancer survivors. Today, cancer survivors account for 3
			 percent of the United States population, approximately 12,000,000.
				(10)The National
			 Cancer Act of 1971 (Public Law 92–218) advanced the ability of the United
			 States to develop new scientific leads and help increase the rate of cancer
			 survivorship.
				(11)Yet in the 37
			 years since the national declaration of the War on Cancer, the age adjusted
			 mortality rate for cancer is still extraordinarily high. Eight forms of cancer
			 have a 5-year survival rate of less than 50 percent (pancreatic, liver, lung,
			 esophageal, stomach, brain, multiple myeloma, and ovarian).
				(12)While there have
			 been substantial achievements since the crusade began, we are far from winning
			 the war on cancer.
				(13)Many obstacles
			 have hindered our progress in cancer prevention, research, and
			 treatment.
				(b)PurposesThe
			 purposes of this Act are as follows:
				(1)To reauthorize
			 the National Cancer Institute and National Cancer Program in order to enhance
			 and improve the cancer research conducted and supported by the National Cancer
			 Institute and the National Cancer Program in order to benefit cancer
			 patients.
				(2)To recognize that
			 with an increased understanding of cancer as more than 200 different diseases
			 with genetic and molecular variations, there is a need for increased
			 coordination and greater flexibility in how cancer research is conducted and
			 coordinated in order to maximize the return the United States receives on its
			 investment in such research.
				(3)To prepare for
			 the looming impact of an aging population of the United States and the
			 anticipated financial burden associated with medical treatment and lost
			 productivity, along with the toll of human suffering that accompanies a cancer
			 diagnosis.
				(4)To support the
			 National Cancer Institute in establishing relationships and scientific
			 consortia with an emphasis on public-private partnership development, which
			 will further the development of advanced technologies that will improve the
			 prevention, diagnosis, and treatment of cancer.
				3.Advancement of
			 the National Cancer ProgramSection 411 of the Public Health Service Act
			 (42 U.S.C. 285a) is amended to read as follows:
			
				411.National
				Cancer Program
					(a)In
				generalThere shall be
				established a National Cancer Program (referred to in this section as the
				Program) that shall consist of—
						(1)an expanded, intensified, and coordinated
				cancer research program encompassing the research programs conducted and
				supported by the Institute and the related research programs of the other
				national research institutes, including an expanded and intensified research
				program for the prevention of cancer caused by occupational or environmental
				exposure to carcinogens; and
						(2)the other programs and activities of the
				Institute.
						(b)CollaborationIn carrying out the Program—
						(1)the Secretary and the Director of the
				Institute shall identify relevant Federal agencies that shall collaborate with
				respect to activities conducted under the Program (including the Institute, the
				other Institutes and Centers of the National Institutes of Health, the Office
				of the Director of the National Institutes of Health, the Food and Drug
				Administration, the Centers for Medicare & Medicaid Services, the Centers
				for Disease Control and Prevention, the Department of Defense, the Department
				of Energy, the Agency for Healthcare Research and Quality, the Office for Human
				Research Protections, the Health Resources and Services Administration, and the
				Office for Human Research Protections); and
						(2)the Secretary shall ensure that the
				policies related to the promotion of cancer research of all agencies within the
				Department of Health and Human Services (including the Institute, the Food and
				Drug Administration, and the Centers for Medicare & Medicaid Services) are
				harmonized, and shall ensure that such agencies collaborate with regard to
				cancer research and development.
						(c)Transparency
				and efficiency
						(1)BudgetingIn
				carrying out the Program, the Director of the Institute shall, in preparing and
				submitting to the President the annual budget estimate for the Program—
							(A)develop the
				budgetary needs of the entire Program and submit the budget estimate relating
				to such needs to the National Cancer Advisory Board for review prior to
				submitting such estimate to the President; and
							(B)submit such
				budget estimate to the Committee on the Budget and the Committee on
				Appropriations of the Senate and the Committee on the Budget and Committee on
				Appropriations of the House of Representatives at the same time that such
				estimate is submitted to the President.
							(2)National Cancer
				Advisory BoardIn establishing the priorities of the Program, the
				National Cancer Advisory Board shall provide for increased coordination by
				increasing the participation of representatives (to the extent practicable,
				representatives who have appropriate decision making authority) of appropriate
				Federal agencies, including—
							(A)the Centers for
				Medicare & Medicaid Services;
							(B)the Health
				Resources and Services Administration;
							(C)the Centers for
				Disease Control and Prevention; and
							(D)the Agency for
				Healthcare Research and Quality.
							(d)Programs To
				encourage early detection researchThe Director of the Institute
				shall develop a standard process through which Federal agencies, including the
				Department of Defense, and administrators of federally funded programs may
				engage in early cancer detection research.
					(e)Identification
				of promising translational research opportunities
						(1)In
				generalThe Director of the Institute, acting through the Program
				and in accordance with the NIH Reform Act of 2007, shall continue to identify
				promising translational research opportunities across all disease sites,
				populations, and pathways to clinical goals through a transparent, inclusive
				process by—
							(A)continuing to
				support efforts to develop a robust number of public or nonprofit entities to
				carry out early translational research activities;
							(B)emphasizing the
				role of the young researcher in the program under this section; and
							(C)modifying
				guidelines for multiproject, collaborative, early translational research awards
				to focus research and reward collaborative team science.
							(2)Matching funds for research
							(A)In
				generalThe Secretary may provide assistance to eligible entities
				to match the amount of non-Federal funds made available by such entity for
				translational research of the type described in paragraph (1) relating to
				cancer.
							(B)EligibilityTo
				be eligible to receive assistance under subparagraph (A), an entity shall
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require.
							(C)Recommendations
				and prioritizationIn providing assistance under subparagraph
				(A), the Secretary shall—
								(i)select entities
				based on the recommendations of—
									(I)the Director of
				NIH; and
									(II)a peer review
				process; and
									(ii)give priority to
				those entities submitting applications under subparagraph (B) that demonstrate
				that the research involved is high risk or translational research (as
				determined by the Secretary).
								(D)AmountThe
				amount of assistance to be provided to an entity under subparagraph (A) shall
				be at the discretion of the Secretary but shall not exceed an amount equal to
				100 percent of the amount of non-Federal funds ($1 for each $2 of non-Federal
				funds) made available for research described in subparagraph (A).
							(E)Determination
				of amount of non-Federal contributionNon-Federal funds to be
				matched under subparagraph (A) may be in cash or in kind, fairly evaluated,
				including plant, equipment, or services. Amounts provided by the Federal
				Government, and any portion of any service subsidized by the Federal
				Government, may not be included in determining the amount of such non-Federal
				funds.
							(f)Biological
				resource coordination and advancement of technologies for cancer
				research
						(1)EstablishmentThe
				Director of the Institute, acting through the Program, shall establish an
				entity within the Institute to augment ongoing efforts to advance new
				technologies in cancer research, support the national collection of tissues for
				cancer research purposes, and ensure the quality of tissue collection.
						(2)GoalsThe
				entity established under paragraph (1) shall—
							(A)be designed to
				expand the access of researchers to biospecimens for cancer research
				purposes;
							(B)establish uniform
				standards for the handling and preservation of patient tissue specimens by
				entities participating in the network established under paragraph (3);
							(C)require adequate
				annotation of all relevant clinical data while assuring patient privacy;
							(D)facilitate the
				linkage of public and private entities into the national network under
				paragraph (3);
							(E)provide for the
				linkage of cancer registries to other administrative Federal Government data
				sources, including the Centers for Medicare & Medicaid Services, the Social
				Security Administration, and the Centers for Disease Control and Prevention,
				with the goal of understanding the determinants of cancer treatment, care, and
				outcomes by allowing economic, social, genetic, and other factors to be
				analyzed in an independent manner; and
							(F)develop
				strategies to ensure patient rights and privacy, including an assessment of the
				regulations promulgated pursuant to part C of title XI of the Social Security
				Act and section 264(c) of the Health Insurance Portability and Accountability
				Act of 1996 (42 U.S.C. 1320d–2 note) (referred to in this section as the ‘HIPAA
				Privacy Rule’), while facilitating advances in medical research.
							(3)Advancement of
				new technologies for cancer research and expansion of cancer biorepository
				networks
							(A)In
				generalAs part of the entity established under paragraph (1),
				the Director of the Institute shall build upon existing initiatives to
				establish an interconnected network of biorepositories (referred to in this
				subsection as the Network) with consistent, interoperable
				systems for the collection and storage of tissues and information, the
				annotation of such information, and the sharing of such information through an
				interoperable information system.
							(B)GuidelinesA
				biorepository in the Network that receives Federal funds shall adopt the
				Institute's Best Practices for Biospecimen Resources for Institute-supported
				biospecimen resources (as published by the Institute and including any
				successor guidelines) for the collection of biospecimens and any accompanying
				data.
							(C)RepresentationThe
				composition of any leadership entity of the Network shall be determined by the
				Director of the Institute and shall, at a minimum, include a representative
				of—
								(i)private sector
				entities and individuals, including cancer researchers and health care
				providers;
								(ii)the Centers for
				Disease Control and Prevention;
								(iii)the Agency for
				Healthcare Research and Quality;
								(iv)the Office of
				National Coordination of Health Information Technology;
								(v)the National
				Library of Medicine;
								(vi)the Office for
				the Protection of Research Subjects; and
								(vii)the National
				Science Foundation.
								(D)Partnerships
				with tissue source sitesThe Director of the Institute may enter
				into contracts with tissue source sites to acquire data from such sites. Any
				such data shall be acquired through the use of protocols and closely monitored,
				transparent procedures within appropriate ethical and legal frameworks.
							(4)Collection of
				data
							(A)HospitalsA
				hospital or ambulatory cancer center that receives Federal funds shall offer
				patients the opportunity to contribute their biospecimens and clinical data to
				the entity established under paragraph (1).
							(B)Clinical trial
				dataClinical trial data relating to cancer care and treatment
				shall be provided to the entity established under paragraph
				(1).
							.
		4.Comprehensive
			 and Responsible Access to Research, Data, and Outcomes
			(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Director of the Office for
			 Human Research Protections shall issue guidance to National Institutes of
			 Health grantees concerning use of the facilitated review process in conjunction
			 with the central institutional review board of the National Cancer Institute as
			 the preferred mechanism to satisfy regulatory requirements to review ethical or
			 scientific issues for all National Cancer Institute-supported translational and
			 clinical research.
			(b) Improved
			 Privacy Standards in Clinical Research
				(1)Permitted
			 disclosure under the Privacy RuleFor purposes of the Privacy
			 Rule (as referred to in section 411(f)(2)(F) of the Public Health Service Act,
			 as amended by this Act), a covered entity (as defined for purposes of such
			 Rule) shall be in compliance with such Rule relating to the disclosure of
			 de-identified patient information if such disclosure is—
					(A)pursuant to a
			 waiver that had been granted by an institutional review board or privacy board
			 relating to such disclosure; and
					(B)the entity
			 informs patients when they make first patient contact with the entity that the
			 entity is a research institution that may conduct research using their
			 de-identified medical records.
					(2)Synchronization
			 of standards
					(A)In
			 generalThe Secretary of Health and Human Services shall study
			 the advantages and disadvantages of the synchronization of the standards for
			 research under the Common Rule (under part 46 of title 45, Code of Federal
			 Regulations) and the Privacy Rule (as defined in section 411(f)(2)(F) of the
			 Public Health Service Act, as amended by this Act) in order to determine the
			 appropriate data elements that should be omitted under the strict
			 de-identification standards relating to personal information.
					(B)Review of
			 recommendationsIn carrying out subparagraph (A), the Secretary
			 of Health and Human Services shall conduct a review of recommendations made by
			 the Advisory Committee on Human Research Protections as well as recommendations
			 from the appropriate leadership of the National Committee on Vital and Health
			 Statistics.
					(C)Additional
			 areasIn carrying out subparagraph (A), the Secretary of Health
			 and Human Services shall—
						(i)make
			 recommendations concerning the conduct of international research to determine
			 the boundaries and applications of extraterritorially under the Privacy Rule
			 (as referred to in section 411(f)(2)(F) of the Public Health Service Act, as
			 amended by this Act); and
						(ii)include
			 biorepository storage information when obtaining patient consent.
						(D)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Health and Human Services shall submit to the appropriate committee of
			 Congress, a report concerning the recommendations made under this
			 paragraph.
					(3)Application of
			 Privacy Rule to external researchers
					(A)In
			 generalNotwithstanding any other provision of law, the Privacy
			 Rule (as defined in section 411(f)(2)(F) of the Public Health Service Act, as
			 amended by this Act) shall apply to external researchers.
					(B)Definition
						(i)In
			 generalIn this paragraph, the term external
			 researcher means a researcher who is on the staff of a covered entity
			 (as defined in the Privacy Rule) but who is not actually employed by such
			 covered entity.
						(ii)Internal and
			 external researchersWith respect to determining the distinction
			 of whether or not a researcher has the ability to use protected health
			 information under the provisions of this paragraph, such determination shall be
			 based on whether the covered entity involved exercises effective control over
			 that researcher’s activities. For purposes of the preceding sentence, effective
			 control may include membership and privileges of staff or the ability to
			 terminate staff membership or discipline staff.
						(c)LiabilityThe
			 Director of the Office of Human Research Protection, the Director of the
			 National Institutes of Health, and the Director of the National Cancer
			 Institute shall issue guidance for entities awarded grants by such Federal
			 agencies to provide instruction on how such entities may best address concerns
			 or issues relating to the liability that institutions or researchers may incur
			 as a result of using the facilitated review process.
			5.Enhanced focus
			 and reporting on cancer researchPart C of title IV of the Public Health
			 Service Act (42 U.S.C. 285 et seq.) is amended by inserting after section 417A
			 the following:
			
				417B.Enhanced
				focus and reporting on cancer research
					(a)Annual
				independent report
						(1)In
				generalThe Director of the Institute shall complete an annual
				independent report that shall be submitted to Congress on the same date that
				the annual budget estimate described in section 413(b)(9) is submitted to the
				President.
						(2)Contents of
				report
							(A)Cancer
				categoriesThe report required under paragraph (1) shall address
				the following categories of cancer:
								(i)Cancers that
				result in a 5-year survival rate of less than 50 percent.
								(ii)Cancers in which
				the incidence rate is less than 15 cases per 100,000 people, or fewer than
				40,000 new cases per year.
								(B)InformationWith
				regard to each of the categories of cancer described in subparagraph (A), the
				report shall contain information regarding—
								(i)a
				strategic plan for reducing the mortality rate for the annual year, including
				specific research areas of interest and budget amounts;
								(ii)identification
				of any barriers to implementing the strategic plan described in clause (i) for
				the annual year;
								(iii)if the report
				for the prior year contained a strategic plan described in clause (i), an
				assessment of the success of such plan;
								(iv)the total amount
				of grant funding, including the total dollar amount awarded per grant and per
				funding year, under—
									(I)the National
				Cancer Institute; and
									(II)the National
				Institutes of Health;
									(v)the percentage of
				grant applications favorably reviewed by the Institute that the Institute
				funded in the previous annual year;
								(vi)the total number
				of grant applications, with greater than 50 percent relevance to each of the
				categories of cancer described in subparagraph (A), received by the Institute
				for awards in the previous annual year;
								(vii)the total
				number of grants awarded, with greater than 50 percent relevance to each of the
				categories of cancer described in subparagraph (A), for the previous annual
				year and the number of awards per grant type, including the Common Scientific
				Outline designation specific to each such grant; and
								(viii)the total
				number of primary investigators that received grants from the Institute for
				projects with greater than 50 percent relevance to each of the categories of
				cancer described in paragraph (1), including the total number of awards granted
				to experienced investigators and the total number of awards granted to
				investigators receiving their first grant from the National Institutes of
				Health.
								(3)DefinitionIn
				this section, the term annual year means the year for which the
				strategic plan described in paragraph (2)(B)(i) applies, which shall be the
				same fiscal year for which the Director of the Institute submits the annual
				budget estimate described in section 413(b)(9) for that year.
						(b)Grant
				program
						(1)In
				generalThe Director of the Institute, in cooperation with the
				Director of the Fogarty International Center for Advanced Study in the Health
				Sciences and the Directors of other Institutes, as appropriate, shall award
				grants to researchers to conduct research regarding cancers for which—
							(A)the incidence is
				fewer than 40,000 new cases per year; and
							(B)the 5-year
				survival rate is less than 50 percent.
							(2)PrioritizationIn
				awarding grants for research regarding cancers described in paragraph (1)(A),
				the Director of the Institute shall give priority to collaborative research
				projects between adult and pediatric cancer research, with preference for
				projects building upon existing multi-institutional research
				infrastructures.
						(3)Tissue
				samples
							(A)In
				generalExcept as provided in subparagraph (B), the Director of
				the Institute shall require each recipient receiving a grant under this
				subsection to submit tissue samples to designated tumor banks.
							(B)WaiverThe
				Director of the Institute may grant a waiver of the requirement described in
				subparagraph (A) to a recipient who receives a grant for research described in
				paragraph (1)(B) and who submits an application for such waiver to the Director
				of the Institute, in the manner in which such Director may
				require.
							.
		6.Continuing
			 Access to Care for Prevention and Early Detection
			(a)Colorectal
			 cancer screening programPart
			 B of title III of the Public Health Service Act is amended by inserting after
			 section 317D (42 U.S.C. 247b–5) the following:
				
					317D–1.Colorectal
				cancer screening program
						(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, may award competitive grants to eligible
				entities to carry out programs—
							(1)to provide
				screenings for colorectal cancer to individuals according to screening
				guidelines set by the United States Preventive Services Task Force;
							(2)to provide
				appropriate referrals for medical treatment of individuals screened pursuant to
				paragraph (1) and to ensure, to the extent practicable, the provision of
				appropriate follow-up services and support services such as case
				management;
							(3)to develop and
				disseminate public information and education programs for the detection and
				control of colon cancer;
							(4)to improve the
				education, training, and skills of health professionals (including allied
				health professionals) in the detection and control of colon cancer;
							(5)to establish
				mechanisms through which eligible entities can monitor the quality of screening
				procedures for colon cancer, including the interpretation of such procedures;
				and
							(6)to evaluate
				activities conducted under paragraphs (1) through (5) through appropriate
				surveillance or program-monitoring activities.
							(b)Eligibility
							(1)In
				generalTo be eligible to receive a grant under this section an
				entity shall—
								(A)be—
									(i)a
				State; or
									(ii)an Indian tribe
				or tribal organization (as such terms are defined in section 4 of the Indian
				Self-Determination and Education Assistance Act);
									(B)submit to the
				Secretary as application, at such time, in such manner, and containing such
				information as the Secretary may require, including—
									(i)a
				description of the purposes for which the entity intends to expend amounts
				under the grant; and
									(ii)a description of
				the populations, areas, and localities with a need for the services or
				activities described in clause (i);
									(C)provide matching
				funds in accordance with paragraph (2);
								(D)provide
				assurances that the entity will—
									(i)establish such
				fiscal control and fund accounting procedures as may be necessary to ensure the
				proper disbursal of, and accounting for, amounts received under subsection
				(a);
									(ii)upon request,
				provide records maintained pursuant to clause (i) to the Secretary or the
				Comptroller General of the United States for purposes of auditing the
				expenditures of the grant by the eligible entity; and
									(iii)submit to the
				Secretary such reports as the Secretary may require with respect to the grant;
				and
									(E)provide
				assurances that the entity will comply with the restrictions described in
				subsection (e).
								(2)Matching
				requirement
								(A)In
				generalThe Secretary may not award a grant to an eligible entity
				under this section unless the eligible entity involved agrees, with respect to
				the costs to be incurred by the eligible entity in carrying out the purpose
				described in the application under paragraph (1)(B)(i), to make available
				non-Federal contributions (in cash or in kind under subparagraph (B)) toward
				such costs in an amount equal to not less than $1 for each $3 of Federal funds
				provided in the grant. Such contributions may be made directly or through
				donations from public or private entities.
								(B)Determination
				of amount of non-Federal contribution
									(i)In
				generalNon-Federal contributions required in subparagraph (A)
				may be in cash or in kind, fairly evaluated, including equipment or services
				(and excluding indirect or overhead costs). Amounts provided by the Federal
				Government, or services assisted or subsidized to any significant extent by the
				Federal Government, may not be included in determining the amount of such
				non-Federal contributions.
									(ii)Maintenance of
				effortIn making a determination of the amount of non-Federal
				contributions for purposes of subparagraph (A), the Secretary may include only
				non-Federal contributions in excess of the average amount of non-Federal
				contributions made by the eligible entity involved toward the purpose described
				in subsection (a) for the 2-year period preceding the first fiscal year for
				which the eligible entity is applying to receive a grant under such
				section.
									(iii)Inclusion of
				relevant non-Federal contributions for MedicaidIn making a
				determination of the amount of non-Federal contributions for purposes of
				subparagraph (A), the Secretary shall, subject to clauses (i) and (ii), include
				any non-Federal amounts expended pursuant to title XIX of the Social Security
				Act by the eligible entity involved toward the purpose described in paragraphs
				(1) and (2) of subsection (a).
									(c)Prioritization
							(1)In
				generalIn awarding grants under this section, the Secretary
				shall give priority to recipients that are safety-net providers.
							(2)DefinitionIn
				this section, the term safety-net provider means a health care
				provider—
								(A)that by legal
				mandate or explicitly adopted mission, offers care to individuals without
				regard to the individual's ability to pay for such services; or
								(B)for whom a
				substantial share of the patients are uninsured, receive Medicaid, or are
				otherwise vulnerable.
								(d)Use of
				funds
							(1)In
				generalAn eligible entity may, subject to paragraphs (2) and
				(3), expend amounts received under a grant under subsection (a) to carry out
				the purposes described in such subsection through the awarding of grants to
				public and nonprofit private entities and through contracts entered into with
				public and private entities.
							(2)Certain
				applicationIf a nonprofit private entity and a private entity
				that is not a nonprofit entity both submit applications to a grantee under
				subsection (a) for a grant or contract as provided for in paragraph (1), the
				grantee may give priority to the application submitted by the nonprofit private
				entity in any case in which the grantee determines that the quality of such
				application is equivalent to the quality of the application submitted by the
				other private entity.
							(3)Payments for
				screeningsThe amount paid by a grantee under subsection (a) to
				an entity under this subsection for a screening procedure as described in
				subsection (a)(1) may not exceed the amount that would be paid under part B of
				title XVIII of the Social Security Act if payment were made under such part for
				furnishing the procedure to an individual enrolled under such part.
							(e)Restriction on
				use of fundThe Secretary may not award a grant to an eligible
				entity under subsection (a) unless the entity agrees that—
							(1)in providing
				screenings under subsection (a)(1), the eligible entity will give priority to
				low-income individuals who lack adequate coverage under health insurance and
				health plans with respect to screenings for colorectal cancer;
							(2)initially and
				throughout the period during which amounts are received pursuant to the grant,
				not less than 60 percent of the grant shall be expended to provide each of the
				services or activities described in subsections (a)(1) and (a)(2);
							(3)not more than 10
				percent of the grant will be expended for administrative expenses with respect
				to the activities funded under the grant;
							(4)funding received
				under the grant will supplement, and not supplant, the expenditures of the
				eligible entity and the value for in-kind contributions for carrying out the
				activities for which the grant was awarded;
							(5)funding will not
				be expended to make payment for any item or service to the extent that payment
				has been made, or can reasonably be expected to be made, with respect to such
				item or service—
								(A)under any State
				compensation program, under an insurance policy, or under any Federal or State
				health benefits program; or
								(B)by an entity that
				provides health services on a prepaid basis; and
								(6)funds will not be
				expended to provide inpatient hospital services for any individual.
							(f)Limitation on
				imposition of fees for servicesThe Secretary may not award a
				grant to an eligible entity under this section unless the eligible entity
				involved agrees that, if a charge is imposed for the provision of services or
				activities under the grant, such charge—
							(1)will be made
				according to a schedule of charges that is made available to the public;
							(2)will be adjusted
				to reflect the income of the individual involved; and
							(3)will not be
				imposed on any individual with an income of less than 100 percent of the
				official poverty line, as established by the Director of the Office of
				Management and Budget and revised by the Secretary in accordance with section
				673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)), including
				any revision required by such section.
							(g)Requirement
				regarding MedicareThe Secretary may not award a grant to an
				eligible entity under this section unless the eligible entity involved
				provides, as applicable, the following assurances:
							(1)Screenings under
				subsection (a)(1) will be carried out as preventive health measures in
				accordance with evidence-based screening guidelines and procedures as specified
				in section 1861(pp)(1) of the Social Security Act.
							(2)An individual
				will be considered high risk for purposes of subsection (a)(1) only if the
				individual is high risk within the meaning of section 1861(pp)(2) of such
				Act.
							(h)Requirement
				Regarding MedicaidThe Secretary may not award a grant to an
				eligible entity under subsection (a) unless the State plan under title XIX of
				the Social Security Act for the State includes the screening procedures and
				referrals specified in subsections (a)(1) and (a)(2) as medical assistance
				provided under the plan.
						(i)Technical
				Assistance and Provision of Supplies and Services in Lieu of Grant
				Funds
							(1)Technical
				assistanceThe Secretary may provide training and technical
				assistance with respect to the planning, development, and operation of any
				program funded by a grant under subsection (a). The Secretary may provide such
				technical assistance directly to eligible entities or through grants to, or
				contracts with, public and private entities.
							(2)Provision of
				supplies and services in lieu of grant funds
								(A)In
				generalSubject to subparagraph (B), upon the request of an
				eligible entity receiving a grant under subsection (a), the Secretary, for the
				purpose of aiding the eligible entity to carry out a program under this
				section—
									(i)may provide
				supplies, equipment, and services to the eligible entity; and
									(ii)may detail to
				the eligible entity any officer or employee of the Department of Health and
				Human Services.
									(B)Corresponding
				reduction in paymentsWith respect to a request made by an
				eligible entity under subparagraph (A), the Secretary shall reduce the amount
				of payments made under the grant under subsection (a) to the eligible entity by
				an amount equal to the fair market value of any supplies, equipment, or
				services provided by the Secretary and the costs of detailing personnel
				(including pay, allowances, and travel expenses) under subparagraph (A). The
				Secretary shall, for the payment of expenses incurred in complying with such
				request, expend the amounts withheld.
								(j)Evaluations and
				report
							(1)EvaluationsThe
				Secretary shall, directly or through contracts with public or private entities,
				provide for annual evaluations of programs carried out pursuant to this
				section. Such evaluations shall include evaluations of the extent to which
				eligible entities carrying out such programs are in compliance with subsection
				(a)(2).
							(2)Report to
				CongressThe Secretary shall, not later than 1 year after the
				date on which amounts are first appropriated to carry out this section, and
				annually thereafter, submit to Congress, a report summarizing evaluations
				carried out pursuant to paragraph (1) during the preceding fiscal year and
				making such recommendations for administrative and legislative initiatives with
				respect to this section as the Secretary determines to be
				appropriate.
							.
			(b)Optional
			 medicaid coverage of certain persons screened and found To have colorectal
			 cancer
				(1)Coverage as
			 optional categorically needy group
					(A)In
			 generalSection 1902(a)(10)(A)(ii) of the Social Security Act (42
			 U.S.C. 1396a(a)(10)(A)(ii)) is amended—
						(i)in
			 subclause (XVIII), by striking or at the end;
						(ii)in
			 subclause (XIX), by adding or at the end; and
						(iii)by
			 adding at the end the following:
							
								(XX)who
				are described in subsection (gg) (relating to certain persons screened and
				found to need treatment from complications from screening or have colorectal
				cancer);
								.
						(B)Group
			 describedSection 1902 of the Social Security Act (42 U.S.C.
			 1396a) is amended by adding at the end the following:
						
							(gg)Individuals
				described in this subsection are individuals who—
								(1)are not described
				in subsection (a)(10)(A)(i);
								(2)have not attained
				age 65;
								(3)have been screened
				for colorectal cancer and need treatment for complications due to screening or
				colorectal cancer; and
								(4)are not otherwise
				covered under creditable coverage, as defined in section 2701(c) of the Public
				Health Service
				Act.
								.
					(C)Limitation on
			 benefitsSection 1902(a)(10) of the Social Security Act (42
			 U.S.C. 1396a(a)(10)) is amended in the matter following subparagraph
			 (G)—
						(i)by
			 striking and (XIV) and inserting (XIV);
			 and
						(ii)by
			 inserting , and (XV) the medical assistance made available to an
			 individual described in subsection (gg) who is eligible for medical assistance
			 only because of subparagraph (A)(10)(ii)(XX) shall be limited to medical
			 assistance provided during the period in which such an individual requires
			 treatment for complications due to screening or colorectal cancer
			 before the semicolon.
						(D)Conforming
			 amendmentsSection 1905(a) of the Social Security Act (42 U.S.C.
			 1396d(a)) is amended in the matter preceding paragraph (1)—
						(i)in
			 clause (xii), by striking or at the end;
						(ii)in
			 clause (xiii), by adding or at the end; and
						(iii)by
			 inserting after clause (xiii) the following:
							
								(xiv)individuals
				described in section
				1902(gg),
								.
						(2)Presumptive
			 eligibility
					(A)In
			 generalTitle XIX of the Social Security Act (42 U.S.C. 1396 et
			 seq.) is amended by inserting after section 1920B the following:
						
							1920C.Optional application of presumptive eligibility provisions
		  for certain persons with colorectal cancerA State may elect to apply the provisions
				of section 1920B to individuals described in section 1902(gg) (relating to
				certain colorectal cancer patients) in the same manner as such section applies
				to individuals described in section 1902(aa) (relating to certain breast or
				cervical cancer
				patients).
							.
					(B)Conforming
			 amendments
						(i)Section 1902(a)(47)
			 of the Social Security Act (42 U.S.C. 1396a(a)(47)) is
			 amended—
							(I)by striking
			 and after section 1920 and inserting a
			 comma;
							(II)by striking
			 and after with such section and inserting a
			 comma; and
							(III)by inserting
			 before the semicolon at the end the following: , and provide for making
			 medical assistance available to individuals described in section 1920C during a
			 presumptive eligibility period in accordance with such section.
							(ii)Section
			 1903(u)(1)(d)(v) of such Act (42 U.S.C. 1396b(u)(1)(d)(v)) is
			 amended—
							(I)by striking
			 or for and inserting , for; and
							(II)by inserting
			 before the period the following: , or for medical assistance provided to
			 an individual described in section 1920C during a presumptive eligibility
			 period under such section.
							(3)Enhanced
			 matchThe first sentence of section 1905(b) of the Social
			 Security Act (42
			 U.S.C. 1396d(b)) is amended—
					(A)by striking
			 and before (4); and
					(B)by inserting
			 before the period at the end the following: , and (5) the Federal
			 medical assistance percentage shall be equal to the enhanced FMAP described in
			 section 2105(b) with respect to medical assistance provided to individuals who
			 are eligible for such assistance only on the basis of section
			 1902(a)(10)(A)(ii)(XX).
					(4)Effective
			 dateThe amendments made by this subsection apply to medical
			 assistance for items and services furnished on or after the date that is 1 year
			 after the date of enactment of this Act, without regard to whether final
			 regulations to carry out such amendments have been promulgated by such
			 date.
				(c)Mobile medical
			 van grant program
				(1)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this subsection as the Secretary), acting through the
			 Administrator of the Health Resources and Services Administration, shall award
			 grants to eligible entities for the development and implementation of a mobile
			 medical van program that shall provide cancer screening services that receive
			 an A or B recommendation by the U.S. Preventative
			 Services Task Force of the Agency for Healthcare Research and Quality to
			 communities that are underserved and suffer from barriers to access to high
			 quality cancer prevention care.
				(2)Eligible
			 entitiesTo be eligible to receive a grant under paragraph (1),
			 and entity shall—
					(A)be a consortium
			 of public and private entities (such as academic medical centers, universities,
			 hospitals, and non profit organizations);
					(B)submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary shall require, including—
						(i)a
			 description of the manner in which the applicant intends to use funds received
			 under the grant;
						(ii)a
			 description of the manner in which the applicant will evaluate the impact and
			 effectiveness of the health care services provided under the program carried
			 out under the grant;
						(iii)a
			 plan for sustaining activities and services funded under the grant after
			 Federal support for the program has ended;
						(iv)a
			 plan for the referral of patients to other health care facilities if additional
			 services are needed;
						(v)a
			 protocol for the transfer of patients in the event of a medical
			 emergency;
						(vi)a
			 plan for advertising the services of the mobile medical van to the communities
			 targeted for health care services; and
						(vii)a plan to
			 educate patients about the availability of federally funded medical insurance
			 programs for which such patients, or their children, may qualify; and
						(C)agree that
			 amounts under the grant will be used to supplement, and not supplant, other
			 funds (including in-kind contributions) used by the entity to carry out
			 activities for which the grant is awarded.
					(3)Use of
			 fundsAn entity shall use amounts received under a grant under
			 this subsection to do any of the following:
					(A)Purchase or lease
			 a mobile medical van.
					(B)Make repairs and
			 provide maintenance for a mobile medical van.
					(C)Purchase or lease
			 telemedicine equipment that is reasonable and necessary to operate the mobile
			 medical van.
					(D)Purchase medical
			 supplies and medication that are necessary to provide health care services on
			 the mobile medical van.
					(E)Retain medical
			 professionals with expertise and experience in providing cancer screening
			 services to underserved communities to provide health care services on the
			 mobile medical van.
					(4)Matching
			 requirements
					(A)In
			 generalWith respect to the costs of a mobile medical van program
			 to be carried out under a grant under this subsection, the grantee shall make
			 available (directly or through donations from public or private entities)
			 non-Federal contributions toward such costs in an amount that is not less than
			 the amount of the Federal funds provided under this grant.
					(B)Determination
			 of amount contributedNon-Federal contributions required under
			 subparagraph (A) may be in cash or in-kind, fairly evaluated, including plant,
			 equipment, or services. Amounts provided by the Federal Government, or services
			 assisted or subsidized to any significant extent by the Federal Government, may
			 not be included in determining the amount of such non-Federal
			 contributions.
					(C)WaiverThe
			 Secretary may waive the requirement established in subparagraph (A) if—
						(i)the
			 Secretary determines that such waiver is justified; and
						(ii)the Secretary
			 publishes the rationale for such waiver in the Federal Register.
						(D)Return of
			 fundsAn entity that receives a grant under this section that
			 fails to comply with subparagraph (A) shall return to the Secretary an amount
			 equal to the difference between—
						(i)the
			 amount provided under the grant; and
						(ii)the amount of
			 matching funds actually provided by the grantee.
						(5)Considerations
			 in making grantsIn awarding grants under this subsection, the
			 Secretary shall give preference to eligible entities—
					(A)that will provide
			 cancer screening services in underserved areas; and
					(B)that on the date
			 on which the grant is awarded, have a mobile medical van that is nonfunctioning
			 due to the need for necessary mechanical repairs.
					(6)Limitation on
			 duration and amount of grantA grant under this subsection shall
			 be for a 2-year period, except that the Secretary may waive such limitation and
			 extend the grant period by an additional year. The amount awarded to an entity
			 under such grant for a fiscal year shall not exceed $200,000.
				(7)EvaluationNot
			 later than 1 year after the date on which a grant awarded to an entity under
			 this subsection expires, the entity shall submit to the Secretary the results
			 of an evaluation to be conducted by the entity concerning the effectiveness of
			 the program carried out under the grant.
				(8)ReportNot
			 later than 18 months after grants are first awarded under this subsection, the
			 Secretary shall submit to the Committee on Appropriations of the Senate and the
			 Committee on Appropriations of the House of Representatives a report on the
			 results of activities carried out with amounts received under such
			 grants.
				(9)DefinitionsIn
			 this section:
					(A)Mobile medical
			 vanThe term mobile medical van means a mobile
			 vehicle that is equipped to provide non-urgent medical services and health care
			 counseling to patients in underserved areas.
					(B)Underserved
			 areaThe term underserved area, with respect to the
			 location of patients receiving medical treatment, means a medically
			 underserved community as defined in section 799B(6) of the Public Health
			 Service Act (42 U.S.C. 295p(6)).
					(d)Access to
			 Prevention and Early Detection for Certain Cancers
				(1)Cancer genome
			 atlasThe Secretary of Health and Human Services, acting through
			 the National Cancer Institute, shall provide for the inclusion of cancers with
			 survival rates of less than 25 percent at 5 years in the Cancer Genome
			 Atlas.
				(2)Phase
			 inThe Director of the National Cancer Institute shall phase in
			 the participation of cancers described in paragraph (1) in the Cancer Genome
			 Atlas Consortium.
				(3)Working
			 groupsThe Secretary of Health and Human Services, acting through
			 the National Cancer Institute, shall establish formal working groups for
			 cancers with survival rates of less than 25 percent at 5 years within the Early
			 Detection Research Network.
				(4)Computer
			 assisted diagnostic, surgical, treatment and drug testing innovations to reduce
			 mortality from cancersThe Director of the National Institute of
			 Biomedical Imaging and Bioengineering shall ensure that the Quantum Grant
			 Program and the Image Guided Interventions programs expedite the development of
			 computer assisted diagnostic, surgical, treatment and drug testing innovations
			 to reduce mortality from cancers with survival rates of less than 25 percent at
			 5 years.
				7.Early
			 Recognition and Treatment of Cancer through Use of Biomarkers
			(a)Promotion of
			 the discovery and development of biomarkers
				(1)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary), in consultation with
			 appropriate Federal agencies including the National Institutes of Health, the
			 National Cancer Institute, the Food and Drug Administration, and the National
			 Institute of Standards and Technology, and extramural experts as appropriate,
			 shall establish and coordinate a program to award contracts to eligible
			 entities to support the development of innovative biomarker discovery
			 technologies. All activities under this section shall be consistent with and
			 complement the ongoing efforts of the Oncology Biomarker Qualification
			 Initiative and the Reagan-Udall Foundation of the Food and Drug
			 Administration.
				(2)Lead
			 agencyNot later than 2 years after the date of enactment of this
			 Act, the Secretary shall designate a lead Federal agency to administer and
			 coordinate the program established under paragraph (1).
				(3)EligibilityTo
			 be eligible to enter into a contract under paragraph (1), an entity shall
			 submit to the Secretary an application at such time, in such manner, and
			 containing such information as the Secretary may require. Such information
			 shall be sufficient to enable the Secretary to—
					(A)promote the
			 scientific review of such contracts in a timely fashion; and
					(B)contain the
			 capacity to perform the necessary analysis of contract applications, including
			 determinations as to the intellectual expertise of applicants.
					(4)RequirementIn
			 awarding contracts under this subsection, the lead agency shall consider
			 whether the research involved will result in the development of quantifiable
			 biomarkers of cell signaling pathways that will have the broadest applicability
			 across different tumor types or different diseases.
				(5)International
			 consortiaThe Secretary shall designate one of the Federal
			 entities described in paragraph (1) to establish an international
			 private-public consortia to develop and share methods and precompetitive data
			 on the validation and qualification of cancer biomarkers for specific
			 uses.
				(b)Clinical study
			 guidelinesNot later than 1 year after the date of enactment of
			 this Act, the Commissioner of Food and Drugs, the Administrator of the Centers
			 for Medicare & Medicaid Services, and the Director of the National Cancer
			 Institute shall jointly develop guidelines for the conduct of clinical studies
			 designed to generate clinical data relating to cancer care and treatment
			 biomarkers that is adequate for review by each such Federal entity. Such
			 guidelines shall be designed to assist in optimizing clinical study design and
			 to strengthen the evidence base for evaluations of studies related to cancer
			 biomarkers.
			(c)Demonstration
			 project
				(1)In
			 generalThe Secretary, in consultation with the Commissioner of
			 Food and Drugs and the Administrator of the Agency for Healthcare Research and
			 Quality, shall carry out a demonstration project that provides for a limited
			 regional assessment of biomarker tests to facilitate the controlled and limited
			 use of a risk assessment measure with an intervention that may consist of a
			 biomarker test.
				(2)ProceduresAs
			 a component of the demonstration project under paragraph (1), the Commissioner
			 of Food and Drugs, in consultation with other relevant agencies, shall
			 establish procedures that independent research entities shall follow in
			 conducting high quality assessments of efficacy of biomarker tests.
				(d)Postmarket
			 surveillanceThe Food and Drug Administration and the Centers for
			 Medicare & Medicaid Services shall assess quality and accuracy of biomarker
			 tests through appropriate postmarket surveillance and other means, as necessary
			 and appropriate to the mission of each such agency.
			(e)Sense of the
			 SenateIt is the sense of the Senate that the Commissioner of
			 Food and Drugs and the Director of the National Cancer Institute should
			 continue to place high priority upon the identification and use of biomarkers
			 to—
				(1)determine the
			 role of genetic polymorphisms on drug activity and toxicity;
				(2)establish
			 effective strategies for selecting patients for treatment with specific drugs;
			 and
				(3)identify early
			 biomarkers of clinical benefit.
				(f)DefinitionIn this section, the term
			 biomarker means any characteristic that can be objectively
			 measured and evaluated as an indicator of normal biologic processes, pathogenic
			 processes, or pharmacological responses to therapeutic interventions.
			8.Cancer clinical
			 trials
			(a)Coverage for
			 individuals participating in approved cancer clinical trials
				(1)ERISA
			 amendmentSubpart B of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1185 et seq.) is amended by adding at the end the
			 following:
					
						715.Coverage for
				individuals participating in approved cancer clinical trials
							(a)Coverage
								(1)In
				generalIf a group health plan (or a health insurance issuer
				offering health insurance coverage in connection with the plan) provides
				coverage to a qualified individual (as defined in subsection (b)), the plan or
				issuer—
									(A)may not deny the
				individual participation in the clinical trial referred to in subsection
				(b)(2);
									(B)subject to
				subsection (c), may not deny (or limit or impose additional conditions on) the
				coverage of routine patient costs for items and services furnished in
				connection with participation in the trial; and
									(C)may not
				discriminate against the individual on the basis of the individual’s
				participation in such trial.
									(2)Exclusion of
				certain costsFor purposes of paragraph (1)(B), subject to
				subparagraph (B), routine patient costs include all items and services
				consistent with the coverage provided in the plan (or coverage) that is
				typically covered for a qualified individual who is not enrolled in a clinical
				trial and that was not necessitated solely because of the trial, except—
									(A)the
				investigational item, device or service, itself; or
									(B)items and services
				that are provided solely to satisfy data collection and analysis needs and that
				are not used in the direct clinical management of the patient.
									(3)Use of
				in-network providersIf one or more participating providers is
				participating in a clinical trial, nothing in paragraph (1) shall be construed
				as preventing a plan or issuer from requiring that a qualified individual
				participate in the trial through such a participating provider if the provider
				will accept the individual as a participant in the trial.
								(b)Qualified
				individual definedFor purposes of subsection (a), the term
				qualified individual means an individual who is a participant or
				beneficiary in a group health plan and who meets the following
				conditions:
								(1)(A)The individual has been
				diagnosed with cancer.
									(B)The individual is eligible to
				participate in an approved clinical trial according to the trial protocol with
				respect to treatment of such illness.
									(2)Either—
									(A)the referring
				health care professional is a participating health care provider and has
				concluded that the individual’s participation in such trial would be
				appropriate based upon the individual meeting the conditions described in
				paragraph (1); or
									(B)the participant or
				beneficiary provides medical and scientific information establishing that the
				individual’s participation in such trial would be appropriate based upon the
				individual meeting the conditions described in paragraph (1).
									(c)Limitations on
				coverageThis section shall not be construed to require a group
				health plan, or a health insurance issuer in connection with a group health
				plan, to provide benefits for routine patient care services provided outside of
				the plan’s (or coverage's) health care provider network unless out-of-network
				benefits are otherwise provided under the plan (or coverage).
							(d)Approved
				Clinical Trial Defined
								(1)In
				generalIn this section, the term approved clinical
				trial means a phase I, phase II, phase III, or phase IV clinical trial
				that relates to the prevention and treatment of cancer (including related
				symptoms) and is described in any of the following subparagraphs:
									(A)Federally
				funded trialsThe study or investigation is approved or funded
				(which may include funding through in-kind contributions) by one or more of the
				following:
										(i)The National
				Institutes of Health.
										(ii)The Centers for
				Disease Control and Prevention.
										(iii)The Agency for
				Health Care Research and Quality.
										(iv)The Centers for
				Medicare & Medicaid Services.
										(v)cooperative group
				or center of any of the entities described in clauses (i) through (iv) or the
				Department of Defense or the Department of Veterans Affairs.
										(vi)A qualified
				non-governmental research entity identified in the guidelines issued by the
				National Institutes of Health for center support grants.
										(vii)Any of the
				following if the conditions described in paragraph (2) are met:
											(I)The Department of
				Veterans Affairs.
											(II)The Department
				of Defense.
											(III)The Department
				of Energy.
											(B)The study or
				investigation is conducted under an investigational new drug application
				reviewed by the Food and Drug Administration.
									(C)The study or
				investigation is a drug trial that is exempt from having such an
				investigational new drug application.
									(2)Conditions for
				departmentsThe conditions described in this paragraph, for a
				study or investigation conducted by a Department, are that the study or
				investigation has been reviewed and approved through a system of peer review
				that the Secretary determines—
									(A)to be comparable
				to the system of peer review of studies and investigations used by the National
				Institutes of Health, and
									(B)assures unbiased
				review of the highest scientific standards by qualified individuals who have no
				interest in the outcome of the review.
									(e)ConstructionNothing
				in this section shall be construed to limit a plan’s or issuer’s coverage with
				respect to clinical trials.
							(f)PreemptionNotwithstanding
				any other provision of this Act, nothing in this section shall preempt State
				laws that require a clinical trials policy for State regulated health insurance
				plans.
							.
				(2)Clerical
			 amendments
					(A)Section 732(a) of
			 such Act (29 U.S.C.
			 1191a(a)) is amended by striking section 711 and
			 inserting sections 711 and 715.
					(B)The table of
			 contents in section 1 of such Act is amended by inserting after the item
			 relating to section 714 the following new item:
						
							
								Sec. 715. Coverage for individuals
				participating in approved cancer clinical
				trials.
							
							.
					(b)Clinical
			 trialsThe Director of the National Cancer Institute
			 shall—
				(1)collaborate with
			 the Director of the National Institutes of Health to engage in a campaign to
			 educate the public on the value of clinical trials for oncology patients, which
			 shall be implemented on the local level and focus on patient populations that
			 traditionally are underrepresented in clinical trials;
				(2)conduct an
			 educational campaign for health care professionals to educate them to consider
			 clinical trials as treatment options for their patients; and
				(3)conduct research
			 to document and demonstrate promising practices in cancer clinical trial
			 recruitment and retention efforts, particularly for patient populations that
			 traditionally are underrepresented in clinical trials.
				9.Health
			 professions workforce
			(a)Increase nurse
			 facultySection 811(f)(2) of the Public Health Service Act (42
			 U.S.C. 296j(f)(2)) is amended to read as follows:
				
					(2)Benefits for
				Retiring Nurse Officers Qualified as Faculty
						(A)In
				generalThe Secretary of Defense shall provide to any individual
				described in subparagraph (B) the payment of retired or retirement pay without
				reduction based on receipt of pay or other compensation from the institution of
				higher education concerned.
						(B)Covered
				individualsAn individual described in this subparagraph is an
				individual who—
							(i)is retired from
				the Armed Forces after service as a commissioned officer in the nurse corps of
				the Armed Forces;
							(ii)holds a graduate
				degree in nursing; and
							(iii)serves as a
				part- or full-time faculty member of an accredited school of nursing.
							(C)Nurse
				corpsAny accredited school of nursing that employs a retired
				nurse officer as faculty under this paragraph shall agree to provide financial
				assistance to individuals undertaking an educational program at such school
				leading to a degree in nursing who agree, upon completion of such program, to
				accept a commission as an officer in the nurse corps of the Armed
				Forces.
						.
			(b)Oncology
			 workforce
				(1)StudyThe
			 Secretary of Health and Human Services (referred to in this subsection as the
			 Secretary) shall conduct a study on the current and future
			 cancer care workforce needs in the following areas:
					(A)Cancer
			 research.
					(B)Care and
			 treatment of cancer patients and survivors.
					(C)Quality of life,
			 symptom management, and pain management.
					(D)Early detection
			 and diagnosis.
					(E)Cancer
			 prevention.
					(F)Genetic testing,
			 counseling, and ethical considerations related to such testing.
					(G)Diversity and
			 appropriate care for disparity populations.
					(H)Palliative and
			 end-of-life care.
					(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report that describes the findings of the study conducted
			 under paragraph (2).
				10.Patient
			 Navigator ProgramSection 340A
			 of the Public Health Service Act (42 U.S.C. 256a) is amended—
			(1)in subsection (e), by adding at the end the
			 following:
				
					(3)Minimum core
				proficienciesThe Secretary
				shall not award a grant to an entity under this section unless such entity
				provides assurances that patient navigators recruited, assigned, trained, or
				employed using grant funds meet minimum core proficiencies that are tailored
				for the main focus or intervention of the navigation program
				involved.
					;
				and
			(2)in subsection
			 (m)—
				(A)in paragraph (1),
			 by inserting before the period the following , and such sums as may be
			 necessary for each of fiscal years 2011 through 2015.; and
				(B)in paragraph (2),
			 by striking 2010 and replacing with 2015.
				11.Cancer care and
			 coverage under Medicaid and Medicare
			(a)Coverage of
			 routine costs associated with clinical trials under Medicare
				(1)Coverage under
			 part aSection 1814 of the
			 Social Security Act (42 U.S.C. 1395f) is amended by adding at the end the
			 following new subsection:
					
						(m)Coverage of
				routine costs associated with clinical trialsThe Secretary shall
				not exclude from payment for items and services provided under a clinical trial
				payment for coverage of routine costs of care (as defined by the Secretary)
				furnished to an individual entitled to benefits under this part who
				participates in such a trial to the extent the Secretary provides payment for
				such costs as of the date of enactment of this
				subsection.
						.
				(2)Coverage under
			 part bSection 1833(w) of the
			 Social Security Act (42 U.S.C. 1395l(w)), as added by section 184 of the
			 Medicare Improvements for Patients and Providers Act of 2008 (Public Law
			 110–275), is amended—
					(A)by striking payment.—The Secretary
			 and inserting “payment and
			 coverage of routine costs associated with clinical
			 trials.—
						
							(1)Methods of
				paymentSubject to paragraph
				(2), the Secretary
							;
				and
					(B)by adding at the end the following new
			 paragraph:
						
							(2)Coverage of
				routine costs associated with clinical trialsThe Secretary shall
				not exclude from payment for items and services provided under a clinical trial
				payment for coverage of routine costs of care (as defined by the Secretary)
				furnished to an individual enrolled under this part who participates in such a
				trial to the extent the Secretary provides payment for such costs as of the
				date of enactment of this
				subsection.
							.
					(3)Provider
			 outreachThe Secretary of Health and Human Services, acting
			 through the Administrator of the Centers for Medicare & Medicaid Services,
			 shall conduct an outreach campaign to providers of services and suppliers under
			 the Medicare program under title XVIII of the Social Security Act regarding
			 coverage of routine costs of care furnished to Medicare beneficiaries
			 participating in clinical trials in accordance with sections 1814(m) and
			 1833(w)(2) of the Social Security Act (as added by paragraphs (1) and (2),
			 respectively).
				(b)Demonstration
			 project To provide comprehensive cancer care planning services under
			 Medicare
				(1)In
			 generalBeginning not later than 180 days after the date of
			 enactment of this Act, the Secretary of Health and Human Services (referred to
			 in this subsection as the Secretary) shall conduct a 3-year
			 demonstration project (referred to in this subsection as the
			 demonstration project) under title XVIII of the Social Security
			 Act (42 U.S.C. 1395 et seq.) under which payment for comprehensive cancer care
			 planning services furnished by eligible entities shall be made.
				(2)Comprehensive
			 cancer care planning servicesFor purposes of this subsection,
			 the term comprehensive cancer care planning services means—
					(A)with respect to
			 an individual who is diagnosed with cancer, the development of a plan of care
			 that—
						(i)details, to the
			 greatest extent practicable, all aspects of the care to be provided to the
			 individual, with respect to the treatment of such cancer, including any
			 curative treatment and comprehensive symptom management (such as palliative
			 care) involved;
						(ii)is
			 documented in the patient’s medical record and furnished to the individual in
			 person within a period specified by the Secretary that is as soon as
			 practicable after the date on which the individual is so diagnosed;
						(iii)is furnished,
			 to the greatest extent practicable, in a form that appropriately takes into
			 account cultural and linguistic needs of the individual in order to make the
			 plan accessible to the individual; and
						(iv)is
			 in accordance with standards determined by the Secretary to be
			 appropriate;
						(B)with respect to
			 an individual for whom a plan of care has been developed under subparagraph
			 (A), the revision of such plan of care as necessary to account for any
			 substantial change in the condition of the individual, if such revision—
						(i)is
			 in accordance with clauses (i) and (iii) of such subparagraph; and
						(ii)is
			 documented in the patient’s medical record and furnished to the individual
			 within a period specified by the Secretary that is as soon as practicable after
			 the date of such revision;
						(C)with respect to
			 an individual who has completed the primary treatment for cancer, as defined by
			 the Secretary (such as completion of chemotherapy or radiation treatment), the
			 development of a follow-up cancer care plan that—
						(i)describes the
			 elements of the primary treatment, including symptom management, furnished to
			 such individual;
						(ii)provides
			 recommendations for the subsequent care of the individual with respect to the
			 cancer involved;
						(iii)identifies, to
			 the greatest extent possible, a healthcare provider to oversee subsequent care
			 and follow-up as needed and to whom the individual may direct questions or
			 concerns;
						(iv)is
			 documented in the patient’s medical record and furnished to the individual in
			 person within a period specified by the Secretary that is as soon as
			 practicable after the completion of such primary treatment;
						(v)is
			 furnished, to the greatest extent practicable, in a form that appropriately
			 takes into account cultural and linguistic needs of the individual in order to
			 make the plan accessible to the individual; and
						(vi)is
			 in accordance with standards determined by the Secretary to be appropriate;
			 and
						(D)with respect to
			 an individual for whom a follow-up cancer care plan has been developed under
			 subparagraph (C), the revision of such plan as necessary to account for any
			 substantial change in the condition of the individual, if such revision—
						(i)is
			 in accordance with clauses (i), (ii), and (iv) of such subparagraph; and
						(ii)is
			 documented in the patient’s medical record and furnished to the individual
			 within a period specified by the Secretary that is as soon as practicable after
			 the date of such revision.
						(3)Qualifications
			 and selection of eligible entities
					(A)QualificationsFor
			 purposes of this subsection, the term eligible entity means a
			 physician office, hospital, outpatient department, or community health center.
			 Qualified providers include physicians, nurse practitioners, and other health
			 care professionals who develop or revise a comprehensive cancer care
			 plan.
					(B)SelectionThe
			 Secretary shall select at least 6 eligible entities to participate in the
			 demonstration project. Such entities shall be selected so that the
			 demonstration project is conducted in different regions across the United
			 States, in urban and rural locations, and across various sites of care.
					(4)Evaluation and
			 report
					(A)EvaluationThe
			 Secretary shall conduct a comprehensive evaluation of the demonstration project
			 to determine—
						(i)the
			 effectiveness of the project in improving patient outcomes and increasing
			 efficiency and reducing error in the delivery of cancer care;
						(ii)the cost of
			 providing comprehensive cancer care planning services; and
						(iii)the potential
			 savings to the Medicare program demonstrated by the project, including the
			 utility of the demonstration project in reducing duplicative cancer care
			 services and decreasing the use of unnecessary medical services for cancer
			 patients.
						(B)Report
						(i)In
			 generalNot later than the date that is 1 year after the date on
			 which the demonstration project concludes, the Secretary shall submit to
			 Congress a report on the evaluation conducted under subparagraph (A).
						(ii)Prevention of
			 fraudulent billingThe Secretary shall consult with the Medicare
			 Fraud Task Force in the design of the demonstration project to identify and
			 address concerns about fraudulent billing of comprehensive cancer care planning
			 services. The Secretary's actions on prevention of fraud shall be included in
			 the report under this subparagraph.
						(iii)Demonstration
			 of substantial benefitIf the evaluation conducted under
			 subparagraph (A) indicates substantial benefit from the demonstration project,
			 as measured by improved patient outcomes and more efficient delivery of
			 healthcare services, such report shall include a legislative proposal to
			 Congress for coverage of comprehensive cancer care planning services under the
			 Medicare program, developed on the basis of information from the demonstration
			 project and in consultation with the Administrator of the Agency for Healthcare
			 Research and Quality, the Director of the Institute of Medicine, and the
			 Director of the Centers for Disease Control and Prevention.
						(iv)No substantial
			 benefitIf the evaluation conducted under subparagraph (A) does
			 not indicate substantial benefit from the demonstration project, as measured by
			 improved patient outcomes and more efficient delivery of healthcare services,
			 such report shall document, to the extent possible, the reasons why the
			 demonstration project did not result in substantial benefit, and such
			 report—
							(I)shall include a
			 legislative proposal for Medicare coverage of comprehensive cancer care
			 planning services in a manner that will lead to substantial benefit; or
							(II)shall include
			 recommendations for additional demonstration projects or studies to evaluate
			 the delivery of comprehensive cancer care planning services in a manner that
			 will lead to substantial benefit and eventual Medicare coverage.
							(5)FundingThe
			 Secretary shall provide for the transfer from the Federal Supplementary Medical
			 Insurance Trust Fund established under section 1841 of the Social Security Act
			 (42 U.S.C. 1395t) of the amount necessary to carry out the demonstration
			 project and report under this subsection.
				(c)Promoting cessation of tobacco use under
			 Medicaid
				(1)Services
			 describedSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended
			 by adding at the end the following new subsection:
					
						(y)(1)Subject to paragraph
				(2), for purposes of this title, the term counseling and pharmacotherapy
				for cessation of tobacco use means diagnostic, therapy, and counseling
				services and pharmacotherapy (including the coverage of prescription and
				nonprescription tobacco cessation agents approved by the Food and Drug
				Administration) for cessation of tobacco use for individuals who use tobacco
				products or who are being treated for tobacco use which are furnished—
								(A)by or under the supervision of a
				physician; or
								(B)by any other health care professional
				who—
									(i)is legally authorized to furnish
				such services under State law (or the State regulatory mechanism provided by
				State law) of the State in which the services are furnished; and
									(ii)is authorized to receive payment
				for other medical assistance under this title or is designated by the Secretary
				for this purpose.
									(2)Such term is limited to—
								(A)services recommended in
				Treating Tobacco Use and Dependence: A Clinical Practice
				Guideline, published by the Public Health Service in June 2000, or any
				subsequent modification of such Guideline; and
								(B)such other services that the Secretary
				recognizes to be
				effective.
								.
				(2)Dropping exception from Medicaid
			 prescription drug coverage for tobacco cessation
			 medicationsSection 1927(d)(2) of the Social Security Act (42
			 U.S.C. 1396r–8(d)(2)) is amended—
					(A)by striking
			 subparagraph (E);
					(B)by redesignating
			 subparagraphs (F) through (K) as subparagraphs (E) through (J), respectively;
			 and
					(C)in subparagraph
			 (F) (as redesignated by subparagraph (B)), by inserting before the period at
			 the end the following: , except agents approved by the Food and Drug
			 Administration for purposes of promoting, and when used to promote, tobacco
			 cessation.
					(3)Requiring
			 coverage of tobacco cessation counseling and pharmacotherapy services for
			 pregnant womenSection 1905(a)(4) of the Social Security Act (42
			 U.S.C. 1396d(a)(4)) is amended—
					(A)by striking
			 and before (C); and
					(B)by inserting
			 before the semicolon at the end the following: ; and (D) counseling and
			 pharmacotherapy for cessation of tobacco use for pregnant women.
					(4)Removal of
			 cost-sharing for tobacco cessation counseling and pharmacotherapy services for
			 pregnant women
					(A)In
			 generalSection 1916 of the Social Security Act (42 U.S.C. 1396o)
			 is amended in each of subsections (a)(2)(B) and (b)(2)(B), by inserting
			 , and counseling and pharmacotherapy for cessation of tobacco
			 use after complicate the pregnancy.
					(B)Conforming
			 amendmentSection 1916A(b)(3)(B)(iii) of such Act (42 U.S.C.
			 1396o–1(b)(3)(B)(iii)) is amended by inserting , and counseling and
			 pharmacotherapy for cessation of tobacco use after complicate
			 the pregnancy.
					(5)Effective
			 dateThe amendments made by this subsection take effect 1 year
			 after the date of enactment of this Act and apply to medical assistance
			 provided under a State Medicaid program on or after that date.
				12.Cancer
			 Survivorship and Complete recovery initiatives
			(a)Cancer
			 survivorship programsSubpart 1 of part C of title IV of the
			 Public Health Service Act (42 U.S.C. 285 et seq.), as amended by subsection
			 (c), is amended by adding at the end the following:
				
					417E.Expansion of
				cancer survivorship activities
						(a)Expansion of
				activitiesThe Director of the Institute shall coordinate the
				activities of the National Institutes of Health with respect to cancer
				survivorship, including childhood cancer survivorship.
						(b)Priority
				areasIn carrying out subsection (a), the Director of the
				Institute shall give priority to the following:
							(1)Comprehensive
				assessment of the prevalence and etiology of late effects of cancer treatment,
				including physical, neurocognitive, and psychosocial late effects. Such
				assessment shall include—
								(A)development of a
				system for patient tracking and analysis;
								(B)establishment of a
				system of tissue collection, banking, and analysis for childhood cancers, using
				guidelines from the Office of Biorepositories and Biospecimen Research;
				and
								(C)coordination of,
				and resources for, assessment and data collection.
								(2)Identification of
				risk and protective factors related to the development of late effects of
				cancer.
							(3)Identification of
				predictors of neurocognitive and psychosocial outcomes, including quality of
				life, in cancer survivors and identification of qualify of life and other
				outcomes in family members.
							(4)Development and
				implementation of intervention studies for cancer survivors and their families,
				including studies focusing on—
								(A)preventive
				interventions during treatment;
								(B)interventions to
				lessen the impact of late effects of cancer treatment;
								(C)rehabilitative or
				remediative interventions following cancer treatment;
								(D)interventions to
				promote health behaviors in long-term survivors; and
								(E)interventions to
				improve health care utilization and access to linguistically and culturally
				competent long-term follow-up care for childhood cancer survivors in minority
				and other medically underserved populations.
								(c)Grants for
				research on causes of health disparities in childhood cancer
				survivorship
							(1)GrantsThe
				Director of NIH, acting through the Director of the Institute, shall make
				grants to entities to conduct research relating to—
								(A)needs and outcomes
				of pediatric cancer survivors within minority or other medically underserved
				populations; and
								(B)health disparities
				in cancer survivorship outcomes within minority or other medically underserved
				populations.
								(2)Balanced
				approachIn making grants for research under paragraph (1)(A) on
				pediatric cancer survivors within minority populations, the Director of NIH
				shall ensure that such research addresses both the physical and the
				psychological needs of such survivors.
							(3)Health
				disparitiesIn making grants for research under paragraph (1)(B)
				on health disparities in cancer survivorship outcomes within minority
				populations, the Director of NIH shall ensure that such research examines each
				of the following:
								(A)Key adverse events
				after childhood cancer.
								(B)Assessment of
				health and quality of life in childhood cancer survivors.
								(C)Barriers to
				follow-up care to childhood cancer survivors.
								(D)Data regarding
				the type of provider and treatment facility where the patient received cancer
				treatment and how the provider and treatment facility may impact treatment
				outcomes and survivorship.
								(d)Research To
				evaluate follow-Up care for childhood cancer survivorsThe
				Director of NIH shall conduct or support research to evaluate systems of
				follow-up care for childhood cancer survivors, with special emphasis given
				to—
							(1)transitions in
				care for childhood cancer survivors;
							(2)those
				professionals who should be part of care teams for childhood cancer
				survivors;
							(3)training of
				professionals to provide linguistically and culturally competent follow-up care
				to childhood cancer survivors; and
							(4)different models of
				follow-up
				care.
							.
			(b)Complete
			 recovery care
				(1)DefinitionIn
			 this subsection, the term complete recovery care means care
			 intended to address the secondary effects of cancer and its treatment,
			 including late, psychosocial, neurocognitive, psychiatric, psychological,
			 physical, and other effects associated with cancer and cancer survivorship
			 beyond the impairment of bodily function directly caused by the disease, as
			 described in the report by the Institute of Medicine of the National Academies
			 entitled Cancer Care for the Whole Patient.
				(2)Expansion of
			 activitiesThe Secretary of Health and Human Services (referred
			 to in this subsection as the Secretary) shall—
					(A)coordinate the
			 activities of Federal agencies, including the National Institutes of Health,
			 the National Cancer Institute, the National Institute of Mental Health, the
			 Centers for Medicare and Medicaid Services, the Veterans Health Administration,
			 the Centers for Disease Control and Prevention, the Food and Drug
			 Administration, the Agency for Healthcare Research and Quality, the Office for
			 Human Research Protections, and the Health Resources and Services
			 Administration to improve the provision of complete recovery care in the
			 treatment of cancer; and
					(B)solicit input
			 from professional and patient organizations, payors, and other relevant
			 institutions and organizations regarding the status of provision of complete
			 recovery care in the treatment of cancer.
					(3)Improving the
			 complete recovery care workforce
					(A)Chronic disease
			 workforce development collaborativeThe Secretary shall, not
			 later than 1 year after the date of enactment of this Act, convene a Workforce
			 Development Collaborative on Psychosocial Care During Chronic Medical Illness
			 (referred to in this paragraph as the Collaborative). The
			 Collaborative shall be a cross-specialty, multidisciplinary group composed of
			 educators, consumer and family advocates, and providers of psychosocial and
			 biomedical health services.
					(B)Goals and
			 reportThe Collaborative shall submit to the Secretary a report
			 establishing a plan to meet the following objectives for psychosocial care
			 workforce development:
						(i)Identifying,
			 refining, and broadly disseminating to healthcare educators information about
			 workforce competencies, models, and preservices curricula relevant to providing
			 psychosocial services to persons with chronic medical illnesses and their
			 families.
						(ii)Adapting
			 curricula for continuing education of the existing workforce using efficient
			 workplace-based learning approaches.
						(iii)Developing the
			 skills of faculty and other trainers in teaching psychosocial health care using
			 evidence-based teaching strategies.
						(iv)Strengthening
			 the emphasis on psychosocial healthcare in educational accreditation standards
			 and professional licensing and certification exams by recommending revisions to
			 the relevant oversight organizations.
						(c)Technical
			 amendment
				(1)In
			 generalSection 3 of the Hematological Cancer Research Investment
			 and Education Act of 2002 (Public Law 107–172; 116 Stat. 541) is amended by
			 striking “section 419C” and inserting “section 417C”.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect as if
			 included in section 3 of the Hematological Cancer Research Investment and
			 Education Act of 2002 (Public Law 107–172; 116 Stat. 541).
				13.Activities of
			 the Food and Drug AdministrationIt is the sense of the Senate that the Food
			 and Drug Administration should—
			(1)integrate
			 policies and structures to facilitate the concurrent development of drugs and
			 diagnostics for cancer diagnosis, prevention, and therapy;
			(2)consider
			 alternatives or surrogates to traditional clinical trial endpoints (for
			 example, other than survival) that are acceptable for regulatory approval as
			 evidence of clinical benefit to patients; and
			(3)modernize the
			 Office of Oncology Drug Products by examining and addressing internal barriers
			 that exist within the current organizational structure.
			
